Citation Nr: 1453674	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from December 1984 to November 1990 and November 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for an April 2014 video conference, but failed to report.


FINDING OF FACT

Depression had its onset during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran contends that he has a psychiatric disability that he believes is related to his period of active service.  The service treatment records do not show any complaints or findings of a psychiatric nature.  Normal psychiatric examinations were noted at separation from both periods of service.  The personnel records do not include any documentation of nervousness or other psychiatric problem.  He usually scored high on all ratings and individual intellectual assessments.  

The record contains 2002 and 2003 private treatment records.  In September 2002, just a few months after service, the Veteran reported that he had been feeling depressed for a few months but particularly after having a bad day, which included an altercation with a motorist.  Trazadone was prescribed.  The diagnostic assessment included adjustment disorder with depressed mood.  

VA outpatient records dated from 2003 to 2011 show treatment for a depressive disorder beginning in February 2003.  

A VA examination was conducted in September 2009 by a psychologist.  After interviewing the Veteran and administering psychometric tests, the psychologist determined that the Veteran did not have an Axis I diagnosis of a psychiatric disorder.  He commented that if a mental disorder was present in the past it had resolved or abated. 

Despite this lack of a diagnosis in September 2009, the Veteran continued to receive VA psychiatric treatment for depression.  Reviewing the February 2012 statement of the case (SOC), evidently VA outpatient records dated in January 2011 show that the Veteran no longer required medication for his depressive symptoms.  These records have not been associated with the claims file, Veterans Benefits Management System (VBMS) e-folders, or Virtual VA e-files.  

Regardless, where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A disability need only to be demonstrated at any time since the claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In light of the fact that the Veteran sought treatment for depression in such close proximity to service discharge (and relates his depression to time in service), the medical evidence of record, and resolving doubt in his favor, service connection for depression is granted.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for depression is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


